DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/946,443 filed on 06/22/2020. Claims 1-16 have been examined. Claim 17 has been withdrawn.

Claim Objections
Claims 3, 7, 9, 15, and 17 are objected to because of the following informalities: 

Claim 3 recites: “wherein the associating comprising maintaining a data structure that stores vehicle identification information and identification information of one or more mobile device associated with the vehicle.”  The word “comprising” appears to be written in the wrong tense. This should be written as “comprises.” 
Appropriate correction is required.

Claim 7 recites: “wherein the determining whether the pairing succeeded comprising determining that the pairing failed when a distance between the location of the vehicle and the location of the mobile device associated with the vehicle of the vehicle exceeds a distance threshold.”  The word “comprising” appears to be written in the wrong tense. This should be written as “comprises.” 
Appropriate correction is required.

Claim 9 recites: “The method according to claim 1 wherein the applying of the second monitoring process comprises at least one out of:
(a) validating an identity of a driver of the vehicle;
(b) sending, by the computer to a control center, an alert; and
(c) disabling the vehicle;”. Claims must be the object of a single sentence, and accordingly must end with a period, ending the sentence. 
Appropriate correction is required.

Claim 15 recites: “The non-transitory computer readable medium according to claim 14 wherein the associating comprising maintaining a data structure that stores vehicle identification information and identification information of one or more mobile device associated with the vehicle.” The word “comprising” appears to be written in the wrong tense. This should be written as “comprises.” 
Appropriate correction is required.

Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a dependent claim must refer back to and further limit another claim or claims in the same application. See MPEP § 608.01(n). Claim 17, however, depends from a non-existent claim 37. Accordingly, the claim 17 has not been further treated on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: “A method for monitoring a vehicle, the method comprising:
determining, by a computer, whether a pairing between a vehicle and a mobile device associated with the vehicle succeeded; wherein the determining comprises determining that the pairing failed when at least one out of the following occurred:
(a) the computer failed to receive a pairing success confirmation within a predefined period after a reception of a vehicle ignition notification; and
(b) upon a reception of a pairing failure notification from at least one of the mobile device associated with the vehicle of the vehicle and a vehicle monitor installed in the vehicle;
applying, by the computer, a first monitoring process when the pairing succeeded; and
applying, by the computer, a second monitoring process that differs from the first monitoring process when the pairing failed.”
This language is vague and indefinite as there is insufficient antecedent basis for the term “the vehicle of the vehicle.” Furthermore, it is unclear what is meant by the term “the vehicle of the vehicle.” 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“A method for monitoring a vehicle, the method comprising:
determining, by a computer, whether a pairing between a vehicle and a mobile device associated with the vehicle succeeded; 
wherein the determining comprises determining that the pairing failed when at least one out of the following occurred:
(a) the computer failed to receive a pairing success confirmation within a predefined period after a reception of a vehicle ignition notification; and
(b) upon a reception of a pairing failure notification from at least one of the mobile device associated with the vehicle  the vehicle;
applying, by the computer, a first monitoring process when the pairing succeeded; and
applying, by the computer, a second monitoring process that differs from the first monitoring process when the pairing failed.”
Claims 2-12 are further rejected as depending from this claim.

Claim 6 recites: “The method according to claim 5 wherein the determining whether the pairing succeeded is responsive to a relationship between the location of the vehicle and the location of the mobile device associated with the vehicle of the vehicle.” 
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“The method according to claim 5 wherein the determining whether the pairing succeeded is responsive to a relationship between the location of the vehicle and the location of the mobile device associated with the vehicle 
Claims 7 – 8 are further rejected as depending on this claim.

Claim 7 recites: “The method according to claim 6 wherein the determining whether the pairing succeeded comprising determining that the pairing failed when a distance between the location of the vehicle and the location of the mobile device associated with the vehicle of the vehicle exceeds a distance threshold.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 6 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“The method according to claim 6 wherein the determining whether the pairing succeeded comprises determining that the pairing failed when a distance between the location of the vehicle and the location of the mobile device associated with the vehicle  a distance threshold.”
Claim 8 is further rejected as depending on this claim.

Claim 14 recites: "The non-transitory computer readable medium according to claim 13 that stores instructions for associating the mobile device with the vehicle before the determining whether the pairing succeeded."
This language is rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
“The non-transitory computer readable medium according to claim 13 that stores instructions for associating the mobile device with the vehicle before the determining whether the pairing succeeded.”
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use: “The non-transitory computer readable medium according to claim 13 that stores instructions for associating the mobile device with the vehicle before the determining whether the pairing succeeded.”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The non-transitory computer readable medium according to claim 13 [intended for associating the mobile device with the vehicle before the determining whether the pairing succeeded]."
Claim 15 is further rejected as depending on this claim.

Claim 16 recites: “A vehicle monitor, comprising a controller and a transceiver; wherein the vehicle monitor is configured to receive or generate an activity indication about an activity related to the vehicle; to participate, in response to the activity indication, in an attempt to pair the vehicle monitor with a mobile device associated with the vehicle; and wherein the transceiver is configured to transmit an indication upon a failure of the attempt to pair.” 
This language is vague and indefinite for at least the following reasons:
Idiomatic Language: The language of the claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example:
Unclear delimitation/scope of claim limitations: The language of the claim is vague and indefinite as the scope of its individual claim limitation(s) are not clearly identified, such that persons of ordinary skill in the art would not be reasonably apprised of the metes and bounds of each individual limitation and the corresponding claim. Moreover, it is further unclear what language is intended to be preamble and what language is intended to form the body of the claim. Furthermore, it is unclear how the language of each claim limitation and/or claim element is intended to relate to each other and the claim as a whole.
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
the vehicle monitor is configured to receive or generate an activity indication about an activity related to the vehicle; 
to participate, in response to the activity indication, in an attempt to pair the vehicle monitor with a mobile device associated with the vehicle; 
an attempt to pair the vehicle monitor with a mobile device associated with the vehicle
the transceiver is configured to transmit an indication upon a failure of the attempt to pair
the attempt to pair
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Generally Unclear: The language of the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. For example:
The language “wherein the vehicle monitor is configured to receive or generate an activity indication about an activity related to the vehicle” is vague and indefinite is vague and indefinite as it is unclear what element of the claim is intended to perform the action of receiving or generating an activity indication”
The language “to participate, in response to the activity indication, in an attempt to pair the vehicle monitor with a mobile device associated with the vehicle” is vague and indefinite as it is unclear what claim element is intended to perform the action (if any), and what action (if any) is intended to be performed (e.g. what does it mean to participate? What function is intended to be “an attempt”?). 
The language “and wherein the transceiver is configured to transmit an indication upon a failure of the attempt to pair” is also vague and indefinite as the terms underlined above are unclear as to their intended meaning (e.g. an indication of what? Is the indication the same as the activity indication? What constitutes a failure of the attempt to pair? i.e. what is the function that is intended to be “an attempt”, and what constitutes a failure?).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“A vehicle monitor, comprising: 
a controller; and 
a transceiver; 
[wherein the controller is intended ]; 
[wherein the controller is intended to ]; and
[wherein the transceiver is intended a signal ].” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1 – 17 are directed to the abstract idea of an idea of itself and/or certain methods of organizing human activities as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Independent claim(s) 1, 13, and 16 recite(s) a method (and corresponding non-transitory computer readable medium and vehicle monitor) for determining whether a pairing succeeded, applying a first monitoring process when the pairing succeeded, and applying a second monitoring process when the pairing failed. These steps relate to an idea of itself and/or certain methods of organizing human activities which corresponds to concepts identified as abstract ideas by the courts such as “collecting information, analyzing it (e.g. determining whether a pairing succeeded, applying a first monitoring process when the pairing succeeded, applying a second monitoring process when the pairing failed), and displaying certain results of the collection and analysis" as described in Electric Power Group, LLC v. Alstrom S.A. 830 F. 3d 1350. As such, the description in claims 1, 13, and 16 of collecting, analyzing, and displaying information is an abstract idea. (Examiner’s Note: The fact that the recited claims does not expressly collect or display information is not determinative to whether the claims are directed to an abstract idea. Rather, the abstract idea is identified in the step of analyzing information. If the claim as a whole, is limited to, “collecting, analyzing, and displaying information,” without “significantly more” the claim is an abstract idea as held by the Federal Circuit in Electric Power Group, LLC v. Alstrom S.A. 830 F. 3d 1350).
Moreover, the specification does not provide any particulars of the claim elements that would alter the claims from being interpreted as directed to an abstraction of “collecting information, analyzing it (e.g. determining whether a pairing succeeded, applying a first monitoring process when the pairing succeeded, applying a second monitoring process when the pairing failed), and displaying certain results of the collection and analysis." As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims and their dependent claims recite the additional limitations of a computer (see cl. 1 and 13) and non-transitory computer readable medium (see cl. 13), however, these computer and non-transitory computer readable medium are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. See also e.g. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320 (Fed. Cir. 2016) (explaining that generic computer components such as a telephone network, telephone unit and a server do not satisfy the inventive concept requirement, but merely provide a generic environment in which to carry out the abstract idea).
The use of generic computer components to store and process instructions do not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the recited elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
The claims further recite a vehicle (see cl. 1, 13, and 16), a mobile device (see cl. 1, 13), and a vehicle monitor (see cl. 5, 16). The claims, however, are not directed to these structural elements, but rather are directed to making observations about these objects (e.g. whether a pairing between a vehicle and mobile device exists) and/or receiving information by a computer (e.g. cl. 5, 16). 
Claims 2 – 12 and 14 – 15 claim(s) 1 and 13 and elaborate on the same abstract idea of the independent claims without adding significantly more to the abstract idea (dependent claims 2 – 12 and 14 – 15 recite similar concepts as those described above, including: “collecting information, analyzing it, and displaying certain results of the collection and analysis" as described in Electric Power Group, LLC v. Alstrom S.A. 830 F. 3d 1350). Therefore, claims 2 – 12 and 14-15 recite the same abstract idea of “collecting information, analyzing it, and displaying certain results of the collection and analysis.” 
Claims 1 – 16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mock (US 2007/0082614 A1).

Regarding claim 16, Mock discloses a vehicle monitor, comprising: 
a controller (e.g. at least processor 114, see e.g. at least p. 15, Fig. 1, and related text); and 
a transceiver (transceiver 102, 105, 112, see e.g. at least Abstract, Fig. 1, and related text); 
[wherein the controller is intended to receive or generate an activity indication about an activity related to the vehicle] (id.); 
[wherein the controller is intended to, in response to the activity indication, attempt to pair with a mobile device associated with the vehicle] (id.); and
[wherein the transceiver is intended to transmit a signal upon a failure of the attempt to pair] (id.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock (US 2007/0082614 A1) in view of Boudy (US 2013/021145 A1).

Regarding claim 1, Mock discloses a method for monitoring a vehicle (see e.g. at least Abstract, Figs. 3 – 5, and related text), the method comprising: 
determining, by a computer (e.g. at least processor 114, see e.g. at least p. 15, Fig. 1, and related text), whether a pairing between a vehicle and a mobile device associated with the vehicle succeeded (see e.g. at least p. 27 – 28, Figs. 4 – 5, and related text, describing a pairing and verification process of a phone to a vehicle, illustrating at determination steps 415, 426, 510, determining that if a preliminary connection exists (Y), performing a monitoring step); and
applying, by the computer, a first monitoring process when the pairing succeeded (id., upon establishing a successful pairing connection, monitoring the vehicle at steps 418 – 428 and 518 – 522).
Additionally, Boudy teaches limitations not expressly disclosed by Mock including namely: [that determining whether a pairing between a vehicle and a mobile device associated with the vehicle succeeded comprises] determining that the pairing failed (see e.g. at least p. 32, 35-36, Fig. 3, and related text) when at least one out of the following occurred:
(a) the computer failed to receive a pairing success confirmation within a predefined period after a reception of a vehicle ignition notification (id.); and
(b) upon a reception of a pairing failure notification from at least one of the mobile device associated with the vehicle and a vehicle monitor installed in the vehicle (id., communicating an alert regarding a failed communication in response to failing to verify the identity and presence of the tag);
applying, by a computer, a second monitoring process that differs from a first monitoring process when the pairing failed (see e.g. at least Abstract, p. 26, 28, 37 – 39, Fig. 3, and related text, selectively implementing tracking (e.g. via a wireless telephone system) upon loss of a proximate-range communication (e.g. a Bluetooth connection, see p. 28) or otherwise failure to authenticate (see blocks 21 and 31)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Mock by configuring that the determining comprises determining that the pairing failed when at least one out of the following occurred: (a) the computer failed to receive a pairing success confirmation within a predefined period after a reception of a vehicle ignition notification; and (b) upon a reception of a pairing failure notification from at least one of the mobile device associated with the vehicle and a vehicle monitor installed in the vehicle; and applying, by the computer, a second monitoring process that differs from the first monitoring process when the pairing failed as taught by the combination of Boudy and Mock in order to ensure the location and safety of a vehicle equipped with a tamper resistant, anti-theft, tracking means for authenticating and notifying users of unauthorized use of the vehicle (Boudy: p. 2 – 5, 24).
 
Regarding claim 2, Modified Mock discloses associating the mobile device with the vehicle before the determining whether the pairing succeeded (Mock: see e.g. at least Fig. 4, detecting device at step 402 before determining steps 416 and 423; see also e.g. at least p. 24, Fig. 3, and related text, describing that a vehicle can have established relationships of “my own” (i.e. recognized) Bluetooth devices wherein the pairing process is initially done once with all future access more automatic).

Regarding claim 3, Modified Mock discloses that the associating comprises maintaining a data structure that stores vehicle identification information and identification information of one or more mobile device associated with the vehicle (Mock: e.g. at least memory 108, see e.g. at least p. 17 – 21, subscribing to service of the safety monitoring device of a vehicle including vehicle threshold information; see also e.g. at least p. 23 – 24, wherein the mobile device is a Bluetooth paired device). 

Regarding claim 4, Modified Mock discloses that the mobile device is a mobile phone of a driver that is associated with the vehicle (Mock: see e.g. at least p. 23).

Regarding claim 5, Modified Mock discloses receiving, by the computer, information about a location of the vehicle, wherein the information about the location of the vehicle is generated by a vehicle monitor installed in the vehicle (Mock: e.g. at least vehicle monitor 120, see e.g. at least p. 16, Fig. 1, and related text); and 
receiving, by the computer, information about a location of the mobile device associated with the vehicle (Mock: see e.g. at least p. 17 – 19, Fig. 1, and related text). 

Regarding claim 6, Modified Mock discloses that the determining whether the pairing succeeded is responsive to a relationship between the location of the vehicle and the location of the mobile device associated with the vehicle (Boudy: see e.g. at least Abstract, p. 26, 28, 37 – 39, Fig. 3, and related text, selectively implementing tracking (e.g. via a wireless telephone system) upon loss of a proximate-range communication (e.g. a Bluetooth connection, see p. 28) or otherwise failure to authenticate (see blocks 21 and 31)). 

Regarding claim 7, Modified Mock discloses that the determining whether the pairing succeeded comprises determining that the pairing failed when a distance between the location of the vehicle and the location of the mobile device associated with the vehicle of the vehicle exceeds a distance threshold (Boudy: see e.g. at least Abstract, p. 26, 28, 37 – 39, Fig. 3, and related text, selectively implementing tracking (e.g. via a wireless telephone system) upon loss of a proximate-range communication (e.g. a Bluetooth connection, see p. 28) or otherwise failure to authenticate (see blocks 21 and 31)). 

Regarding claim 8, Modified Mock discloses that the information about a location of the vehicle comprises an identity of cellular network cells sensed by the vehicle monitor (Mock: see e.g. at least p. 19). 

Regarding claim 9, Modified Mock teaches that the applying of the second monitoring process comprises at least one out of:
(a) validating an identity of a driver of the vehicle (Boudy: see e.g. at least p. 36, Fig. 3, and related text);
(b) sending, by the computer to a control center, an alert (Boudy: see e.g. at least p. 32, 35, 37, Fig. 3, and related text); and
(c) disabling the vehicle (id.).

Regarding claim 10, Modified Mock teaches that the applying of the second monitoring process comprises checking whether the vehicle exited a predefined geographical region (Boudy: see e.g. at least p. 5-7, 16-22).

Regarding claim 11, Modified Mock teaches generating an alert when the vehicle exited the predefined geographical region (Boudy: see e.g. at least p. 5-7, 16-22).

Regarding claim 12, Modified Mock teaches that the applying of the second monitoring process comprises notifying a person associated with the vehicle about a failure of the pairing (Boudy: see e.g. at least p. 32, 35-36, Fig. 3, and related text).

Regarding claim 13, Mock discloses a non-transitory computer readable medium that stores instructions (e.g. at least memory 108, see e.g. at least Abstract, p. 17, Fig. 1, and related text) that once executed by a computer cause the computer to execute the steps of: 
determining, by a computer (e.g. at least processor 114, see e.g. at least p. 15, Fig. 1, and related text), whether a pairing between a vehicle and a mobile device associated with the vehicle succeeded (see e.g. at least p. 27 – 28, Figs. 4 – 5, and related text, describing a pairing and verification process of a phone to a vehicle, illustrating at determination steps 415, 426, 510, determining that if a preliminary connection exists (Y), performing a monitoring step); and
applying, by the computer, a first monitoring process when the pairing succeeded (id., upon establishing a successful pairing connection, monitoring the vehicle at steps 418 – 428 and 518 – 522).
Additionally, Boudy teaches limitations not expressly disclosed by Mock including namely: applying, by a computer, a second monitoring process that differs from a first monitoring process when a pairing failed (see e.g. at least Abstract, p. 26, 28, 37 – 39, Fig. 3, and related text, selectively implementing tracking (e.g. via a wireless telephone system) upon loss of a proximate-range communication (e.g. a Bluetooth connection, see p. 28) or otherwise failure to authenticate (see blocks 21 and 31)); and
wherein the applying of the second monitoring process comprises at least one out of:
(a) checking whether the vehicle exited a predefined geographical region (see e.g. at least p. 5-7, 16-22);
(b) generating an alert when the vehicle exited the predefined geographical region (see e.g. at least p. 5-7, 16-22); and
(c) notifying a person associated with the vehicle about a failure of the pairing (see e.g. at least p. 32, 35-36, Fig. 3, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Mock by applying, by the computer, a second monitoring process that differs from the first monitoring process when the pairing failed; and wherein the applying of the second monitoring process comprises at least one out of: (a) checking whether the vehicle exited a predefined geographical region; (b) generating an alert when the vehicle exited the predefined geographical region; and (c) notifying a person associated with the vehicle about a failure of the pairing as taught by the combination of Boudy and Mock in order to ensure the location and safety of a vehicle equipped with a tamper resistant, anti-theft, tracking means for authenticating and notifying users of unauthorized use of the vehicle (Boudy: p. 2 – 5, 24).

Regarding claim 14, Modified Mock teaches the non-transitory computer readable medium [intended for associating the mobile device with the vehicle before the determining whether the pairing succeeded] (Mock: see e.g. at least Abstract, p. 17, Fig. 1-3, and related text).

Regarding claim 15, Modified Mock teaches that the associating comprises maintaining a data structure that stores vehicle identification information and identification information of one or more mobile device associated with the vehicle (Mock: e.g. at least memory 108, see e.g. at least p. 17 – 21, subscribing to service of the safety monitoring device of a vehicle including vehicle threshold information; see also e.g. at least p. 23 – 24, wherein the mobile device is a Bluetooth paired device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662